        Case 1:20-cv-03156-PGG Document 41 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PARKING TECHNOLOGY HOLDINGS
 LLC,

                           Plaintiff,                             ORDER

             - against -                                     20 Civ. 3156 (PGG)

 PARK ASSIST, LLC,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the claim construction hearing in this matter will take

place on June 28, 2021 at 10:00 a.m.

Dated: New York, New York
       February 12, 2021
